            Case 1:19-cr-10444-NMG Document 38 Filed 07/16/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )
       v.                                             ) Cr. No. 10-10444-NMG
                                                      )
WILLIAM ANGELESCO                                     )
                                                      )
                       Defendant                      )



                     GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, by and through its attorneys, Andy E. Lelling, United

States Attorney, and Assistant U.S. Attorney Laura J. Kaplan, submits this sentencing

memorandum.

       The government recommends a sentence of 37 months.          We believe this sentence is

sufficient, but not greater than necessary, to comply with the purposes of the sentencing

guidelines.   The government believes the middle of the range is appropriate since Angelesco

agreed to enter a guilty plea early on.   However, he chose not to implicate his co-conspirators.

The government’s reasons for recommending such a sentence, pursuant to the goals enumerated

in U.S.S.G. § 3553(a), are set forth below.

       Looking at the nature and circumstances of the offense, there is no question that the crime

of extortion is a serious offense. The case against Angelesco is strong.   On September 20, 2018,

the victim was assaulted by three unknown men at his home located at 614 Woodlands Way,

Abington.     The victim walked into his apartment as the robbery was taking place.    The

suspects were loading up duffel bags and tote boxes with the victim’s property as the victim

entered the house.   The victim was punched repeatedly and the suspects screamed, “where’s the

cash, where’s the cash?” During the struggle, the victim’s fingers were injured.      The suspects
          Case 1:19-cr-10444-NMG Document 38 Filed 07/16/20 Page 2 of 4



fled with several pairs of limited edition sneakers, three to four pounds of marijuana, 200 vape

THC cartridges, edibles, and $1,000 in cash from either the marijuana or sneaker business.

Fortunately, the victim was able to get the license plate number and description of the car in

which the suspects fled.   The victim did not recognize any of the suspects. However, at least

three of the victim’s marijuana associates knew about his marijuana and sneaker business. These

individuals frequently “cuffed him weed.” Telephone records indicate that those individuals

had telephone connectivity to Angelesco who, at the time, resided in Maine.          Several months

prior to the Abington home invasion, the victim was the subject of another robbery at his

previous Rockland, MA apartment.       The suspects also stole his marijuana.        The victim did not

report the incident but his live-in girlfriend corroborated the theft of property.     The victim is a

recovering heroin addict who has allegedly been sober for ten years.

       Telephone records established a connection between Angelesco and several of the

victim’s associates who provided him with marijuana to sell.      Cell site data did not put

Angelesco at the home invasion because he had shut his phone off.        However, it did show

Angelesco leaving from Saco, Maine where he resided that morning and heading to MA.

       Although the victim does not know Angelesco, he was able to provide a physical

description of one of the participants in the home invasion which matched Angelesco, as well as

the license plate number for the getaway car. The license plate number came back to Hertz

Rental, LLC and was rented to William Angelesco at the time of the home invasion.

       A DNA sample taken by the MA State Police from blood on the front door of Arthur’s

house came back as a match to Angelesco. The DNA was matched to blood from the floor of a

car used in the 2001 murder of an individual, for which Angelesco was charged and acquitted.


                                                  2
            Case 1:19-cr-10444-NMG Document 38 Filed 07/16/20 Page 3 of 4



In addition, Angelesco’s fingerprints were found on a glove left at the scene of the crime. A

baseball cap described by the victim was found in the Hertz rental car driven by Angelesco.

        Looking at this particular defendant and his particular role in the offense we believe that

a sentence at the middle of the guidelines range is appropriate to address several other specific

concerns.

        Angelesco’s role in the offense was significant.     Angelesco is 49 years old and older

than the other suspects.   He has a past violent criminal history, including a murder for which he

was acquitted, and is known by law enforcement to have been a debt collector/enforcer for the

New England LCN for many years. He has previously been arrested for extortion and served

time in state prison.   It is therefore likely that Angelesco was the mastermind and supervisor of

this plan to rob the victim’s home.    He also is likely the individual, according to the victim, who

caused his injuries – injuries for which he is still dealing to this day.   For these reasons,

Angelesco’s role in this offense was serious and warrants a sentence which reflects the

seriousness of the offense.

        As evidenced by Angeleso’s prior criminal history, this defendant has no respect or

regard for the law despite his age.   Angelesco is no stranger to the criminal justice system.

Moreover, while Angelesco has been incarcerated on this offense he committed an assault on

another inmate for which he was disciplined. Despite this most recent arrest, Angelesco

remains a violent and dangerous individual.      If he could not conform to the rules in prison, there

is little likelihood that, upon his release, Angelesco will conform to the rules of society and not

reoffend.

        A sentence of 37 months will hopefully afford adequate deterrence, protect the public


                                                   3
          Case 1:19-cr-10444-NMG Document 38 Filed 07/16/20 Page 4 of 4



from further crimes of the defendant, promote respect for the law, and provide just punishment

for the offense.   For these reasons, the government believes that a sentence at the middle end of

the guideline sentencing range of 37 months is necessary.      This sentence of 37 months is not

greater than necessary but it is sufficient to protect the public and send a message to the

defendant.    In addition, the government seeks a term of supervised release of 3 years, a special

assessment of $100, and a fine at the discretion of the Court.

                                               Respectfully Submitted,

                                               ANDREW E. LELLING
                                               United States Attorney

                                       By:      /s/ Laura J. Kaplan
                                               Laura J. Kaplan
                                               Assistant U.S. Attorney




                                   CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                /s/ Laura J. Kaplan
                                               Laura J. Kaplan
                                               Assistant United States Attorney

Date: July 16, 2020




                                                  4
